DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7- 20 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Jang (US 2015/0317954), Ma et al. (US 2021/0193000), taken alone or in combination do not teach or suggest a gate driving unit, comprising “…wherein the pull-up node control circuit is electrically coupled to an anti-leakage control terminal, the first pull-up node and the second pull-up node, respectively; the pull-up node control circuit is configured to, under control of an anti-leakage control voltage provided by the anti-leakage control terminal, control coupling or decoupling between the first pull- up node and the second pull-up node, and configured to maintain the potential of the second pull- up node; wherein the energy storage circuit is electrically coupled to the second pull-up node and is configured to store electric energy, wherein the pull-down node includes a first pull-down node and a second pull-down node; and the pull-up node denoising circuit includes a first pull-up node denoising transistor and a second pull-up node denoising transistor; a control electrode of the first pull-up node denoising transistor is electrically coupled to the first pull-down node; a first electrode of the first pull-up node denoising transistor is electrically coupled to the pull-up node; a second electrode of the first pull-up node denoising transistor is electrically coupled to the input terminal; a control electrode of the second pull-up node denoising transistor is electrically coupled to the second pull-down node; a first electrode of the second pull-up node denoising transistor is electrically coupled to the pull-up node; and a second electrode of the second pull-up node denoising transistor is electrically coupled to the input terminal” in combination with the other limitations in the claim.
Independent Claim 17 is allowable over the prior art of record since the cited references, in particular Jang (US 2015/0317954), Ma et al. (US 2021/0193000), taken alone or in combination do not teach or suggest a gate driving unit, comprising “…wherein the pull-up node control circuit is electrically coupled to an anti-leakage control terminal, the first pull-up node and the second pull-up node, respectively; the pull-up node control circuit is configured to, under control of an anti-leakage control voltage provided by the anti-leakage control terminal, control coupling or decoupling between the first pull- up node and the second pull-up node, and configured to maintain the potential of the second pull- up node; wherein the energy storage circuit is electrically coupled to the second pull-up node and is configured to store electric energy, wherein the pull-down node includes a first pull-down node and a second pull-down node; and the pull-up node denoising circuit includes a first pull-up node denoising transistor and a second pull-up node denoising transistor; a control electrode of the first pull-up node denoising transistor is electrically coupled to the first pull-down node; a first electrode of the first pull-up node denoising transistor is electrically coupled to the pull-up node; a second electrode of the first pull-up node denoising transistor is electrically coupled to the input terminal; a control electrode of the second pull-up node denoising transistor is electrically coupled to the second pull-down node; a first electrode of the second pull-up node denoising transistor is electrically coupled to the pull-up node; and a second electrode of the second pull-up node denoising transistor is electrically coupled to the input terminal” in combination with the other limitations in the claim.
Independent Claim 20 is allowable over the prior art of record since the cited references, in particular Jang (US 2015/0317954), Ma et al. (US 2021/0193000), taken alone or in combination do not teach or suggest a gate driving unit, comprising “…a first low-voltage provided by the first low-voltage terminal is less than a second low- voltage provided by the second low-voltage terminal; wherein the input terminal of each gate driving unit is electrically coupled to the carry-signal output terminal of an adjacent upper-level gate driving unit, wherein the pull-down node includes a first pull-down node and a second pull-down node; and the pull-up node denoising circuit includes a first pull-up node denoising transistor and a second pull-up node denoising transistor; a control electrode of the first pull-up node denoising transistor is electrically coupled to the first pull-down node; a first electrode of the first pull-up node denoising transistor is electrically coupled to the pull-up node; a second electrode of the first pull-up node denoising transistor is electrically coupled to the input terminal; a control electrode of the second pull-up node denoising transistor is electrically coupled to the second pull-down node; a first electrode of the second pull-up node denoising transistor is electrically coupled to the pull-up node; and a second electrode of the second pull-up node denoising transistor is electrically coupled to the input terminal”, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627